 

PLACEMENT AGENCY AGREEMENT

 

February 15, 2017

 

Roth Capital Partners, LLC

888 San Clemente Drive, Suite 400

Newport Beach, CA 92660

 

As Representative of the Placement Agents

named on Schedule A hereto

 

Ladies and Gentlemen:

 

Uni-Pixel, Inc., a Delaware corporation (the “Company”), proposes, subject to
the terms and conditions stated herein, to issue and sell, through the placement
agents listed on Schedule A (collectively, the “Placement Agents”), for whom
Roth Capital Partners, LLC is acting as representative (in such capacity, the
“Representative”), up to 10,530,000 units (each a “Unit” and collectively, the
“Units”) consisting of (x) (i) one share of Common Stock (the “Common Stock”),
par value $0.001 per share (each, such share of Common Stock, a “Share”), plus
(ii) a Warrant to purchase 0.45 Shares (each a “Warrant” and collectively, the
“Warrants”) directly to various investors (the “Investors”).

 

The Company and the Representative hereby confirm their agreement as follows:

 

1.       Agreement to Act as Placement Agent. On the basis of the
representations, warranties and agreements of the Company herein contained, and
subject to all the terms and conditions of this Agreement, the Placement Agent
shall serve as the exclusive placement agent in connection with the issuance and
sale by the Company of the Units from the Registration Statement (as defined
below), with the terms of such offering (the “Offering”) to be subject to market
conditions and negotiations between the Company, the Placement Agent and the
Investors. The Placement Agent shall act on a best efforts basis and does not
guarantee that it will be able to sell the Units in the Offering. As
compensation for services rendered, on the Closing Date (as defined below), the
Company shall pay to the Placement Agent an aggregate amount equal to 7% of the
gross proceeds received by the Company from the sale of Units in the Offering.
The purchase price to the Investors for each Unit is $0.95 (the “Offering
Price”). The Representative may retain other brokers or dealers to act as
sub-agents on its behalf in connection with the Offering. The term of the
Placement Agent’s exclusive engagement will be 15 days from the date hereof (the
“Exclusive Term”). The Placement Agent will be entitled to collect all fees
earned through termination.

 

 

 

 

2.       Registration Statement and Final Prospectus. The Company has prepared
and filed with the Units and Exchange Commission (the “Commission”) a
registration statement on Form S-3 (File No. 333-203691) under the Securities
Act of 1933 (the “Securities Act”) and the rules and regulations of the
Commission thereunder (the “Rules and Regulations”), and such amendments to such
registration statement (including post effective amendments) as may have been
required to the date of this Agreement, registering the Units, the Common Stock,
the Warrants, and the Shares issuable upon exercise of the Warrants (the
“Warrant Shares”). Such registration statement, as amended (including any post
effective amendments), has been declared effective by the Commission. Such
registration statement, as amended (including post effective amendments
thereto), the exhibits and any schedules thereto and the documents and
information otherwise deemed to be a part thereof or incorporated by reference
therein by the Securities Act or otherwise pursuant to the Rules and
Regulations, is herein called the “Registration Statement.” If the Company has
filed or files an abbreviated registration statement pursuant to Rule 462(b)
under the Securities Act (the “Rule 462 Registration Statement”), then any
reference herein to the term Registration Statement shall include such Rule 462
Registration Statement. The Company will file with the Commission pursuant to
Rule 424 under the Securities Act a preliminary and a final prospectus
supplement relating to the Units. The prospectus in the form in which it appears
in the Registration Statement is hereinafter called the “Base Prospectus,” and
the final prospectus supplement as filed, along with the Base Prospectus, is
hereinafter called the “Final Prospectus.”

 

For purposes of this Agreement, all references to the Registration Statement,
the Rule 462 Registration Statement, if any, the Base Prospectus, the
preliminary prospectus supplement relating to the Units (the “Preliminary
Prospectus Supplement”), the Final Prospectus, or any amendment or supplement to
any of the foregoing shall be deemed to include the copy filed with the
Commission pursuant to its Interactive Data Electronic Applications system. The
Final Prospectus together with the Preliminary Prospectus Supplement is
hereinafter called the “Prospectus.” All references in this Agreement to
amendments or supplements to the Registration Statement, the Rule 462
Registration Statement, if any, the Base Prospectus, the preliminary prospectus
supplement, or the Final Prospectus shall be deemed to mean and include the
subsequent filing of any document under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), that is deemed to be incorporated therein by
reference or otherwise deemed by the Rules and Regulations to be a part thereof.

 

3.       Representations and Warranties of the Company Regarding the Offering.

 

(a)       The Company represents and warrants to, and agrees with, the Placement
Agents, as of the date hereof and as of the Closing Date (as defined below),
except as otherwise indicated, as follows:

 

(i)       At each time of effectiveness, at the date hereof and at the Closing
Date, the Registration Statement, and any post-effective amendment thereto,
complied or will comply in all material respects with the requirements of the
Securities Act and the Rules and Regulations and did not or will not, as the
case may be, contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading. The Time of Sale Disclosure Package (as defined below)
as of the date hereof and at the Closing Date, and the Final Prospectus, as
amended or supplemented, at the time of filing pursuant to Rule 424(b) under the
Securities Act and at the Closing Date, did not and will not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading. The representations
and warranties set forth in the two immediately preceding sentences shall not
apply to statements in or omissions from the Registration Statement, the Base
Prospectus, the Preliminary Prospectus Supplement, the Final Prospectus
Supplement, the Final Prospectus or the Prospectus in reliance upon, and in
conformity with, written information furnished to the Company by the Placement
Agents specifically for use in the preparation thereof. The Registration
Statement contains all exhibits and schedules required to be filed by the
Securities Act or the Rules and Regulations. No stop order preventing or
suspending the effectiveness or use of the Registration Statement or any
Prospectus is in effect and no proceedings for such purpose have been instituted
or are pending, or, to the knowledge of the Company, are threatened by the
Commission.

 

 2 

  

 

(ii)       The Company has not distributed any prospectus or other offering
material in connection with the offering and sale of the Shares other than the
Time of Sale Disclosure Package and the roadshow or investor presentations
delivered to and approved by the Representative for use in connection with the
marketing of the offering of the Units.

 

(iii)       The documents incorporated by reference in the Registration
Statement, the Time of Sale Disclosure Package and any Prospectus, when they
became effective or were filed with the Commission, as the case may be,
conformed in all material respects to the requirements of the Securities Act or
the Exchange Act and the respective rules thereunder, as applicable, were filed
on a timely basis with the Commission and none of such documents, when they were
filed (or, if amendments to such documents were filed, when such amendments were
filed), contained an untrue statement of a material fact or omitted to state a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading. Any further documents
so filed and incorporated by reference in the Registration Statement, the Time
of Sale Disclosure Package or the Final Prospectus, when such documents are
filed with the Commission, will conform in all material respects to the
requirements of the Exchange Act, and will not contain an untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

 

(iv)       (A) The Company has provided a copy to the Placement Agents of each
Issuer Free Writing Prospectus (as defined below) used in the sale of the Units,
if any. The Company has filed all Issuer Free Writing Prospectuses required to
be so filed with the Commission, and no stop order preventing or suspending the
effectiveness or use of any Issuer Free Writing Prospectus is in effect and no
proceedings for such purpose have been instituted or are pending, or, to the
knowledge of the Company, are threatened by the Commission. No Issuer Free
Writing Prospectus, as of its issue date and at all subsequent times through the
completion of the public offer and sale of the Units, has, does or will include
any untrue statement of a material fact or omission to state any material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, or information that
conflicted, conflicts or will conflict with the information contained in the
Registration Statement or the Final Prospectus. The representations and
warranties set forth in the immediately preceding sentence shall not apply to
statements in or omissions from any Issuer Free Writing Prospectus in reliance
upon, and in conformity with, written information furnished to the Company by
the Placement Agents specifically for use in the preparation thereof. As used in
this paragraph and elsewhere in this Agreement:

 

 3 

  

 

(1)       “Time of Sale Disclosure Package” means the Base Prospectus, the
Preliminary Prospectus Supplement, each Issuer Free Writing Prospectus, the bona
fide electronic road show (as defined in Rule 433(h)(5) under the Securities
Act) and any description of the transaction provided by the Placement Agents
included on Schedule B.

 

(2)       “Issuer Free Writing Prospectus” means any “issuer free writing
prospectus,” as defined in Rule 433 under the Securities Act, relating to the
Units that (A) is required to be filed with the Commission by the Company, or
(B) is exempt from filing pursuant to Rule 433(d)(5)(i) or (d)(8) under the
Securities Act, in each case in the form filed or required to be filed with the
Commission or, if not required to be filed, in the form retained in the
Company’s records pursuant to Rule 433(g) under the Securities Act. For the
avoidance of doubt, the term “Issuer Free Writing Prospectus” shall not include
any “free writing prospectus” (as defined in Rule 405 under the Securities Act)
that was prepared by the Placement Agents or provided to any person by the
Placement Agents without the knowledge and consent of the Company.

 

(B)       At the time of filing of the Registration Statement and at the date
hereof, the Company was not and is not an “ineligible issuer,” as defined in
Rule 405 under the Securities Act or an “excluded issuer” as defined in Rule 164
under the Securities Act.

 

(C)       Each Issuer Free Writing Prospectus satisfied, as of its issue date
and at all subsequent times through the Prospectus Delivery Period, all other
conditions as may be applicable to its use as set forth in Rules 164 and 433
under the Securities Act, including any legend, record-keeping or other
requirements.

 

(v)       The financial statements of the Company, together with the related
notes and schedules, included or incorporated by reference in the Registration
Statement, the Time of Sale Disclosure Package and the Final Prospectus comply
in all material respects with the applicable requirements of the Securities Act
and the Exchange Act and fairly present in all material respects the
consolidated financial position of the Company and its subsidiaries as of the
dates indicated and the results of operations and changes in cash flows for the
periods therein specified in conformity with generally accepted accounting
principles (“GAAP”) consistently applied throughout the periods involved; and
the supporting schedules included in or incorporated by reference into the
Registration Statement present fairly in all material respects the information
required to be stated therein. No other financial statements, pro forma
financial information or schedules are required under the Securities Act and the
Rules and Regulations to be included or incorporated by reference in the
Registration Statement, the Time of Sale Disclosure Package or the Final
Prospectus. PMB Helin Donovan, LLP, which has expressed its opinion with respect
to the consolidated audited financial statements and schedules filed as a part
of the Registration Statement and included in or incorporated by reference into
the Registration Statement, the Time of Sale Disclosure Package and the Final
Prospectus, is an independent public accounting firm with respect to the Company
within the meaning of the Securities Act and the Rules and Regulations.

 

 4 

  

 

(vi)       The Company had a reasonable basis for, and made, disclosed or
reaffirmed in good faith, each “forward-looking statement” (within the meaning
of Section 27A of the Securities Act or Section 21E of the Exchange Act)
contained or incorporated by reference in the Registration Statement, the Time
of Sale Disclosure Package or the Final Prospectus.

 

(vii)       Any statistical or market-related data included or incorporated by
reference in the Registration Statement, the Time of Sale Disclosure Package or
the Final Prospectus are based on or derived from sources that the Company
reasonably believes to be reliable and accurate, and the Company has obtained
the written consent to the use of such data from such sources, to the extent
required.

 

(viii)       The Common Stock is registered pursuant to Section 12(b) of the
Exchange Act and is listed or approved for listing on The NASDAQ Capital Market
(“NASDAQ”). There is no action pending to delist the Common Stock from NASDAQ,
nor has the Company received any notification that NASDAQ is contemplating
terminating such listing. When issued, the Shares and the Warrant Shares will
have been duly authorized for listing on NASDAQ, subject to official notice of
issuance. The Company has no securities that are rated by any “nationally
recognized statistical organization” as that term is defined by the Commission
for purposes of Rule 436(g)(2) under the Securities Act.

 

(ix)       Neither the Company nor any of its officers, directors or affiliates
(which term, as used in this Agreement, is defined in Rule 405 of the Rules and
Regulations) has taken or will take, directly or indirectly, any action that is
designed or intended to or that has constituted or that would reasonably be
expected to cause or result in the unlawful stabilization or manipulation of the
price of any security of the Company

 

(x)       No relationship, direct or indirect, exists between or among the
Company on the one hand, and the directors, officers, stockholders (or analogous
interest holders), customers or suppliers of the Company or any of its
affiliates on the other hand, which is required to be described in the Time of
Sale Disclosure Package and the Prospectus and which is not so described.

 

(xi)       The Company is not and during the past three years neither the
Company nor any predecessor was: (A) a blank check company as defined in Rule
419(a)(2) of the Securities Act, (B) a shell company, other than a business
combination shell company, each as defined in Rule 405 of the Securities Act, or
(C) an issuer for an offering of penny stock as defined in Rule 3a51-1 of the
Exchange Act.

 

(xii)       The Company is not required to, and, after giving effect to the
offering and sale of the Units, will not be required to, register as an
“investment company,” as such term is defined in the Investment Company Act of
1940, as amended.

 

(xiii)       The Company was at the time of filing the Registration Statement,
and at the date hereof, remains eligible to use Form S-3 under the Securities
Act.

 

(b)       Any certificate that is signed by any officer of the Company and
delivered to the Placement Agents shall be deemed a representation and warranty
by the Company to the Placement Agents to the Placement Agents’ counsel as to
the matters covered thereby.

 

 5 

  

 

4.       Representations and Warranties Regarding the Company.

 

(a)       The Company represents and warrants to, and agrees with, the Placement
Agent, except as set forth in the Registration Statement, the Time of Sale
Disclosure Package and the Prospectus, as of the date hereof and as of the
Closing Date, as follows:

 

(i)       Each of the Company and its subsidiaries has been duly organized and
is validly existing as a corporation in good standing under the laws of its
jurisdiction of incorporation. Each of the Company and its subsidiaries has the
corporate power and authority to own its properties and conduct its business as
currently being carried on and as described in the Registration Statement, the
Time of Sale Disclosure Package and the Prospectus, and is duly qualified to do
business as a foreign corporation in good standing in each jurisdiction in which
it owns or leases real property or in which the conduct of its business makes
such qualification necessary and in which the failure to so qualify would have
or is reasonably likely to result in a material adverse effect upon the
business, prospects, assets, properties, operations, condition (financial or
otherwise) or results of operations of the Company and its subsidiaries, taken
as a whole, or in the Company’s ability to perform its obligations under this
Agreement (a “Material Adverse Effect”).

 

(ii)       The Company has the corporate power and authority to enter into this
Agreement and to authorize, issue and sell the Units as contemplated by this
Agreement. This Agreement has been duly authorized, executed and delivered by
the Company, and constitutes a valid, legal and binding obligation of the
Company, enforceable in accordance with its terms, except as rights to indemnity
and contribution hereunder may be limited by federal or state law and except as
such enforceability may be limited by bankruptcy, insolvency, reorganization or
similar laws affecting the rights of creditors generally and subject to general
principles of equity. Uni-Pixel Displays, Inc. is the sole subsidiary of the
Company. Except for Uni-Pixel Displays, Inc., the Company does not own or
control, directly or indirectly, any interest in any corporation, partnership,
limited liability partnership, limited liability corporation, association or
other entity.

 

(iii)       The execution, delivery and performance of this Agreement and the
consummation of the transactions herein contemplated will not (A) result in a
breach or violation of any of the terms and provisions of, or constitute a
default under, any law, rule, regulation, judgment, order or decree of any a
court, regulatory body, administrative agency, governmental body, arbitrator or
other authority having jurisdiction over the Company or any subsidiary or any of
their respective properties, as applicable, to which the Company or any
subsidiary is subject, or by which any property or asset of the Company or any
subsidiary is bound or affected, (B) conflict with, result in any violation or
breach of, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, or give to others any right of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, lease, credit facility, debt, note,
bond, mortgage, indenture or other instrument filed as an exhibit to the
Registration Statement (the “Reviewed Agreements”) or obligation or other
understanding to which the Company or any subsidiary is a party or by which any
property or asset of the Company or any subsidiary is bound or affected except
to the extent that such conflict, default, termination, amendment, acceleration
or cancellation right is not reasonably likely to result in a Material Adverse
Effect, or (C) result in a breach or violation of any of the terms and
provisions of, or constitute a default under, the Company’s certificate of
incorporation or by-laws, each as amended and currently in effect.

 

 6 

  

 

(iv)       Neither the Company nor any of its subsidiaries is in violation,
breach or default under its certificate of incorporation, by-laws or other
equivalent organizational or governing documents, each as amended and currently
in effect, except where the violation, breach or default in the case of a
subsidiary of the Company is not reasonably likely to result in a Material
Adverse Effect.

 

(v)       Neither the Company, its subsidiaries nor, to its knowledge, any other
party is in violation, breach or default of any Reviewed Agreement that is
reasonably likely to result in a Material Adverse Effect.

 

(vi)       All consents, approvals, orders, authorizations and filings required
on the part of the Company and its subsidiaries in connection with the
execution, delivery or performance of this Agreement, and the transactions
herein contemplated, have been obtained or made, other than such consents,
approvals, orders and authorizations the failure of which to make or obtain are
not reasonably likely to result in a Material Adverse Effect.

 

(vii)       All of the issued and outstanding shares of capital stock of the
Company are duly authorized and validly issued, fully paid and nonassessable,
and have been issued in compliance with all applicable securities laws, and
conform in all material respects to the description thereof in the Registration
Statement, the Time of Sale Disclosure Package and the Prospectus. Except for
the Shares and the issuances of options or restricted stock in the ordinary
course of business, since the respective dates as of which information is
provided in the Registration Statement, the Time of Sale Disclosure Package or
the Prospectus, the Company has not entered into or granted any convertible or
exchangeable securities, options, warrants, agreements, contracts or other
rights in existence to purchase or acquire from the Company any shares of the
capital stock of the Company and the holders of outstanding shares of capital
stock of the Company are not entitled to preemptive or similar rights, except as
disclosed in the Time of Sale Disclosure Package. The Shares, when issued and
duly paid for as provided herein, will be duly authorized and validly issued,
fully paid and nonassessable, issued in compliance with all applicable
securities laws. The Warrants constitute valid and binding obligations of the
Company and the Warrant Shares, when issued in accordance with the terms of the
Warrants, will be duly authorized and validly issued, fully paid and
nonassessable, issued in compliance with all applicable securities laws, and
free of preemptive, registration or similar rights. The Shares and Warrant
Shares, when issued, will conform in all material respects to the descriptions
thereof set forth in the Registration Statement, the Time of Sale Disclosure
Package and the Prospectus.

 

(viii)       No person or entity has the right to require registration of shares
of Common Stock or other securities of the Company or any of its subsidiaries
because of the filing or effectiveness of the Registration Statement, except for
persons and entities who have expressly waived such right in writing or who have
been given timely and proper written notice and have failed to exercise such
right within the time or times required under the terms and conditions of such
right. Except as described in the Time of Sale Disclosure Package or in
agreements filed as exhibits to the Initial Registration Statement, there are no
persons with registration rights or similar rights to have any securities
registered by the Company or any of its subsidiaries under the Securities Act.

 

 7 

  

 

(ix)       The exercise price of each option issued under the Company’s stock
option or other employee benefit plans has been no less than the fair market
value of a share of common stock as determined on the date of grant of such
option. All grants of options were validly issued and properly approved by the
board of directors of the Company (or a duly authorized committee thereof) in
material compliance with all applicable laws and regulations and recorded in the
Company’s financial statements in accordance with GAAP and, to the Company’s
knowledge, no such grants involved “back dating,” “forward dating” or similar
practice with respect to the effective date of grant.

 

(x)       The Company does not own any “margin securities” as that term is
defined in Regulation U of the Board of Governors of the Federal Reserve System
(the “Federal Reserve Board”), and none of the proceeds of the sale of the Units
will be used, directly or indirectly, for the purpose of purchasing or carrying
any margin security, for the purpose of reducing or retiring any indebtedness
which was originally incurred to purchase or carry any margin security or for
any other purpose which might cause any of the Shares to be considered a
“purpose credit” within the meanings of Regulation T, U or X of the Federal
Reserve Board.

 

(xi)       Except as otherwise stated in the Registration Statement, in the Time
of Sale Disclosure Package and in the Prospectus, there are no preemptive rights
or other rights to subscribe for or to purchase, or any restriction upon the
voting or transfer of, any shares of Common Stock pursuant to the Company’s
certificate of incorporation, by-laws or any agreement or other instrument to
which the Company or any of its subsidiaries is a party or by which the Company
or any of its subsidiaries is bound. Neither the filing of the Registration
Statement nor the offering or sale of the Units as contemplated by this
Agreement gives rise to any rights for or relating to the registration of any
shares of Common Stock or other securities of the Company, other than such
rights that have been waived.

 

(xii)       Except as otherwise stated in the Registration Statement, in the
Time of Sale Disclosure Package and in the Prospectus, the Company does not own,
directly or indirectly, any capital stock or other ownership interest in any
partnership, corporation, business trust, limited liability company, limited
liability partnership, joint stock company, trust, unincorporated association,
joint venture or other entity.

 

 8 

  

 

(xiii)       Each of the Company and its subsidiaries (A) has timely filed all
foreign, federal, state and local returns (as hereinafter defined) required to
be filed with taxing authorities prior to the date hereof or has duly obtained
extensions of time for the filing thereof, and all such returns were true,
complete and correct in all material respects, (B) has paid all taxes (as
hereinafter defined) shown as due and payable on such returns that were filed,
including, without limitation, all sales and use taxes and all taxes which the
Company is obligated to withhold from amounts owing to employees, creditors and
third parties, and all taxes imposed on or assessed against the Company or such
respective subsidiary, (C) does not have any tax deficiency or claims
outstanding or assessed or, to its knowledge, proposed against it and (D) will
not be obligated to pay any transfer taxes or other similar fees or charged
under federal law or the laws of any state, or any political subdivision
thereof, in connection with the execution and delivery of this Agreement or the
sale and issuance by the Company of the Units. The provisions for taxes payable,
if any, shown on the financial statements filed with or as part of the
Registration Statement are sufficient for all accrued and unpaid taxes, whether
or not disputed, and for all periods to and including the dates of such
consolidated financial statements. Except as disclosed in writing to the
Placement Agent, (i) no issues have been raised (and are currently pending) by
any taxing authority in connection with any of the returns or taxes asserted as
due from the Company or its subsidiaries, and (ii) no waivers of statutes of
limitation with respect to the returns or collection of taxes have been given by
or requested from the Company or its subsidiaries. Neither the Company nor its
subsidiaries has engaged in any transaction which is a corporate tax shelter or
which could be characterized as such by the Internal Revenue Service or any
other taxing authority to which the Company or such subsidiary reports or is
governed by. The term “taxes” mean all federal, state, local, foreign, and other
net income, gross income, gross receipts, sales, use, ad valorem, transfer,
franchise, profits, license, lease, service, service use, withholding, payroll,
employment, excise, severance, stamp, occupation, premium, property, windfall
profits, customs, duties or other taxes, fees, assessments, or charges of any
kind whatever, together with any interest and any penalties, additions to tax,
or additional amounts with respect thereto. The term “returns” means all
returns, declarations, reports, statements, and other documents required to be
filed in respect to taxes.

 

(xiv)       The Company maintains a system of internal control over financial
reporting (as such term is defined in Rule 13a-15 of the General Rules and
Regulations under the Exchange Act (the “Exchange Act Rules”)) that complies in
all material respects with the requirements of the Exchange Act and has been
designed by the Company’s principal executive officer and principal financial
officer, or under their supervision, to provide reasonable assurances that (i)
transactions are executed in accordance with management’s general or specific
authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company’s internal control over financial reporting is
effective. Except as described in the Time of Sale Disclosure Package, since the
end of the Company’s most recent audited fiscal year, there has been (A) no
material weakness in the Company’s internal control over financial reporting
(whether or not remediated) and (B) no change in the Company’s internal control
over financial reporting that has materially affected, or is reasonably likely
to materially affect, the Company’s internal control over financial reporting.
The Company’s internal control over financial reporting is, or upon consummation
of the offering of the Units will be, overseen by the Audit Committee of the
Board of Directors of the Company (the “Audit Committee”) in accordance with the
Exchange Act Rules. The Company has not publicly disclosed or reported to the
Audit Committee or to the Board, and within the next 90 days the Company does
not reasonably expect to publicly disclose or report to the Audit Committee or
the Board, a significant deficiency, material weakness, change in internal
control over financial reporting or fraud involving management or other
employees who have a significant role in the internal control over financial
reporting (each an “Internal Control Event”), any violation of, or failure to
comply with, the U.S. Securities Laws, or any matter which if determined
adversely, would have a Material Adverse Effect. A member of the Audit Committee
has confirmed to the Chief Executive Officer, Chief Financial Officer or General
Counsel that, except as set forth in the Time of Sale Disclosure Package, the
Audit Committee is not reviewing or investigating, and neither the Company’s
independent auditors nor its internal auditors have recommended that the Audit
Committee review or investigate, (i) adding to, deleting, changing the
application of or changing the Company’s disclosure with respect to, any of the
Company’s material accounting policies, (ii) any matter which could result in a
restatement of the Company’s financial statements for any annual or interim
period during the current or prior three fiscal years, or (iii) any Internal
Control Event. The Company has made and keeps books, records and accounts,
which, in reasonable detail, accurately and fairly reflect the transactions and
dispositions of the assets of the Company in all material respects. The Company
maintains disclosure controls and procedures (as such is defined in Rule 13a-15
of the Exchange Act Rules) that comply in all material respects with the
requirements of the Exchange Act; such disclosure controls and procedures have
been reasonably designed to ensure that information required to be disclosed by
the Company and its subsidiaries is accumulated and communicated to the
Company’s management, including the Company’s principal executive officer and
principal financial officer by others within those entities; and such disclosure
controls and procedures are effective.

 

 9 

  

 

(xv)       Since the respective dates as of which information is given in the
Registration Statement, the Time of Sale Disclosure Package or the Prospectus,
(a) neither the Company nor any of its subsidiaries has incurred any material
liabilities or obligations, direct or contingent, or entered into any material
transactions other than in the ordinary course of business, (b) the Company has
not declared or paid any dividends or made any distribution of any kind with
respect to its capital stock; (c) there has not been any change in the capital
stock of the Company or any of its subsidiaries (other than a change in the
number of outstanding shares of Common Stock due to the issuance of shares upon
the exercise of outstanding options or warrants or the issuance, repurchase or
forfeiture of restricted stock awards or restricted stock units under the
Company’s existing stock awards plans, or any new grants thereof in the ordinary
course of business), (d) there has not been any change in the Company’s
long-term or short-term debt, and (e) there has not been any Material Adverse
Effect.

 

(xvi)       There is not pending or, to the knowledge of the Company,
threatened, any action, suit or proceeding to which the Company or any of its
subsidiaries is a party or of which any property or assets of the Company is the
subject before or by any court or governmental agency, authority or body, or any
arbitrator or mediator, which is reasonably likely to result in a Material
Adverse Effect.

 

(xvii)       The Company and each of its subsidiaries holds, and is in
compliance with, all franchises, grants, authorizations, licenses, permits,
easements, consents, certificates and orders (“Permits”) of any governmental or
self-regulatory agency, authority or body required for the conduct of its
business, and all such Permits are in full force and effect, in each case except
where the failure to hold, or comply with, any of them is not reasonably likely
to result in a Material Adverse Effect. All such Permits are free and clear of
any restriction or condition that are in addition to, or materially different
from those normally applicable to similar licenses, certificates, authorizations
and permits. The Company has not received notification of any revocation,
modification, suspension, termination or invalidation (or proceedings related
thereto) of any such Permit and to the knowledge of the Company, no event has
occurred that allows or results in, or after notice or lapse of time or both
would allow or result in, revocation, modification, suspension, termination or
invalidation (or proceedings related thereto) of any such Permit and the Company
has no reason to believe that any such Permit will not be renewed; and the
Company is a member in good standing of each Federal, state or foreign exchange,
board of trade, clearing house or association and self-regulatory or similar
organization, in each case as necessary to conduct their respective businesses
as described in the Time of Sale Disclosure Package and the Prospectus.

 

 10 

  

 

(xviii)       The Company and its subsidiaries have good and marketable title to
all owned property (whether real or personal) described in the Registration
Statement, the Time of Sale Disclosure Package and the Prospectus as being owned
by them that are material to the business of the Company, in each case free and
clear of all liens, claims, security interests, other encumbrances or defects,
except those that are not reasonably likely to result in a Material Adverse
Effect. The property held under lease by the Company and its subsidiaries is
held by them under valid, subsisting and enforceable leases with only such
exceptions with respect to any particular lease as do not interfere in any
material respect with the conduct of the business of the Company and its
subsidiaries.

 

(xix)       The Company and each of its subsidiaries owns or possesses the valid
right to use or could obtain on commercially reasonable terms for an amount that
is not material to the Company and its subsidiaries, taken as a whole, all (i)
valid and enforceable patents, patent applications, trademarks, trademark
registrations, service marks, service mark registrations, Internet domain name
registrations, copyrights, copyright registrations, licenses, trade secret
rights (“Intellectual Property Rights”) and (ii) inventions, software, works of
authorships, trademarks, service marks, trade names, databases, formulae, know
how, Internet domain names and other intellectual property (including trade
secrets and other unpatented and/or unpatentable proprietary confidential
information, systems, or procedures) (collectively, “Intellectual Property
Assets”) necessary to conduct its businesses as currently conducted, and as
proposed to be conducted and described in the Time of Sale Disclosure Package.
The Company has not received any opinion from its legal counsel concluding that
any activities of the Company or its subsidiaries’ respective businesses
infringe, misappropriate, or otherwise violate, valid and enforceable
Intellectual Property Rights of any other person, and have not received written
notice of any challenge, which is to its knowledge still pending, by any other
person to the rights of the Company with respect to any Intellectual Property
Rights or Intellectual Property Assets owned or used by the Company. To the
knowledge of the Company, the Company business as now conducted does not give
rise to any infringement of, any misappropriation of, or other violation of, any
valid and enforceable Intellectual Property Rights of any other person. All
licenses for the use of the Intellectual Property Rights described in the Time
of Sale Disclosure Package are valid, binding upon, and enforceable by or
against the parties thereto in accordance to its terms. The Company and its
subsidiaries have complied in all material respects with, and are not in breach
nor have received any asserted or threatened claim of breach of any Intellectual
Property license, and the Company has no knowledge of any breach or anticipated
breach by any other person to any Intellectual Property license. Except as
described in the Time of Sale Disclosure Package, no claim has been made against
the Company alleging the infringement by the Company of any patent, trademark,
service mark, trade name, copyright, trade secret, license in or other
intellectual property right or franchise right of any person. The Company has
taken all reasonable steps to protect, maintain and safeguard its Intellectual
Property Rights, including the execution of appropriate nondisclosure and
confidentiality agreements. The consummation of the transactions contemplated by
this Agreement will not result in the loss or impairment of or payment of any
additional amounts with respect to, nor require the consent of any other person
in respect of, the Company’s right to own, use, or hold for use any of the
Intellectual Property Rights as owned, used or held for use in the conduct of
the business as currently conducted. With respect to the use of software in the
Company’s business as it is currently conducted, the Company has not experienced
any defects in such software including any error or omission in the processing
of any transactions other than defects which have been corrected or that would
not have a Material Adverse Effect, and to the knowledge of the Company, no such
software contains any device or feature designed to disrupt, disable, or
otherwise impair the functioning of any software or is subject to the terms of
any “open source” or other similar license that requires the source code of the
Company’s material proprietary software to be publicly distributed or dedicated
to the public. The Company has at all times complied with all applicable laws
relating to privacy, data protection, and the collection and use of personal
information collected, used, or held for use by the Company in the conduct of
the Company’s business. No claims have been asserted or threatened against the
Company alleging a violation of any person’s privacy or personal information or
data rights and the consummation of the transactions contemplated hereby will
not breach or otherwise cause any violation of any law related to privacy, data
protection, or the collection and use of personal information collected, used,
or held for use by the Company in the conduct of the Company’s business. The
Company takes reasonable measures to ensure that such information is protected
against unauthorized access, use, modification, or other misuse. The Company has
taken all necessary actions to obtain ownership of all works of authorship and
inventions made by its employees, consultants and contractors during the time
they were employed by or under contract with the Company and which relate to the
Company’s business. All founders and key employees have signed confidentiality
and invention assignment agreements with the Company.

 

 11 

  

 

(xx)       The Company and each of its subsidiaries has complied with, is not in
violation of, and has not received any notice of violation relating to any law,
rule, regulation, judgment, order or decree of any a court, regulatory body,
administrative agency, governmental body, arbitrator or other authority having
jurisdiction over the Company and such subsidiary or any of their properties, as
applicable, including, without limitation, (a) any laws, rules or regulations
related to health, safety or the environment, including those relating to the
regulation of hazardous or toxic substances or waste and protection of health
and safety or the environment which are applicable to its business
(“Environmental Laws”), (b) the Sarbanes-Oxley Act and the rules and regulations
of the Commission thereunder, (c) the Foreign Corrupt Practices Act of 1977 and
the rules and regulations thereunder, and (d) the Employment Retirement Income
Security Act of 1974 and the rules and regulations thereunder, in each case
except where the failure to be in compliance is not reasonably likely to result
in a Material Adverse Effect. No directors or officers of the Company or any of
its subsidiaries, in their capacity as such, have failed to comply with any
provision of the Sarbanes-Oxley Act and the rules and regulations of the
Commission thereunder, including Section 402 relating to loans and Sections 302
and 906 relating to certifications.

 

(xxi)       The operations of the Company and its subsidiaries are and have been
conducted at all times in compliance with all applicable financial recordkeeping
and reporting requirements and the money laundering statutes and the rules and
regulations thereunder, including but not limited to the Bank Secrecy Act, as
amended by the USA PATRIOT Act, and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Company or any of its subsidiaries with respect to the Money
Laundering Laws is pending or, to the knowledge of the Company, threatened.

 

 12 

  

 

(xxii)       There has been no storage, generation, transportation, handling,
treatment, disposal, discharge, emission, or other release of any kind of toxic
or other wastes or other hazardous substances by, due to, or caused by the
Company (or, to the Company’s knowledge, any other entity for whose acts or
omissions the Company is or may otherwise be liable) upon any of the property
now or previously owned or leased by the Company, or upon any other property, in
violation of any law, statute, ordinance, rule, regulation, order, judgment,
decree or permit or which would, under any law, statute, ordinance, rule
(including rule of common law), regulation, order, judgment, decree or permit,
give rise to any material liability; and there has been no disposal, discharge,
emission or other release of any kind onto such property or into the environment
surrounding such property of any toxic or other wastes or other hazardous
substances with respect to which the Company has knowledge. The Company has
reasonably concluded that the effect of Environmental Laws on associated costs
and liabilities in operating its business (including, without limitation, any
capital or operating expenditures required for clean-up, closure of properties
or compliance with Environmental Laws or Permits issued thereunder, any related
constraints on operating activities and any potential liabilities to third
parties) would not have, singularly or in the aggregate, a Material Adverse
Effect.

 

(xxiii)       Neither the Company nor any of its subsidiaries nor, to the
knowledge of the Company, any director, officer, employee, representative, agent
or affiliate of the Company or any of its subsidiaries is currently subject to
any sanctions administered or enforced by the United States (including, without
limitation, by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”), the United Nations Security Council (“UNSC”), the European
Union, Her Majesty’s Treasury (“HMT”), or other relevant sanctions authority
(collectively, “Sanctions”), nor is the Company or any of its subsidiaries
located, organized or resident in a country or territory that is the subject or
target of Sanctions; and the Company will not directly or indirectly use the
proceeds of the offering of the Units contemplated hereby, or lend, contribute
or otherwise make available such proceeds to any person or entity, for the
purpose of financing the activities of any person currently subject to any
Sanctions.

 

(xxiv)       Neither the Company nor any of its subsidiaries nor, to the
knowledge of the Company, any director, officer, agent, employee or affiliate of
the Company or any of its subsidiaries, is a person that is, or is 50% or more
owned or otherwise controlled by a person that is: (i) the subject of any
Sanctions; or (ii) located, organized or resident in a country or territory that
is, or whose government is, the subject of Sanctions that broadly prohibit
dealings with that country or territory (currently, Cuba, Iran, North Korea,
Sudan, and Syria) (collectively, “Sanctioned Countries” and each, a “Sanctioned
Country”).

 

(xxv)       Except as has been disclosed to the Placement Agents or is not
material to the analysis under any Sanctions, neither the Company nor any of its
subsidiaries has engaged in any dealings or transactions with or for the benefit
of a Sanctioned Person, or with or in a Sanctioned Country, in the preceding 5
years, nor does the Company or any of its subsidiaries have any plans to
increase its dealings or transactions with Sanctioned Persons, or with or in
Sanctioned Countries.

 

 13 

  

 

(xxvi)       The interactive data in the eXtensible Business Reporting Language
(“XBRL”) included as an exhibit to the Registration Statement fairly presents
the information called for in all material respects and has been prepared in
accordance with the Commission’s rules and guidelines applicable thereto.

 

(xxvii)       Neither the Company nor, to the Company’s knowledge, any employee
or agent of the Company, has (i) used any corporate funds for unlawful
contributions, gifts, entertainment or other unlawful expenses relating to
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to foreign or domestic political parties or
campaigns from corporate funds, (iii) violated any provision of the Foreign
Corrupt Practices Act of 1977, as amended or (iv) made any other unlawful
payment.

 

(xxviii)       The Company is not a Passive Foreign Investment Company (“PFIC”)
within the meaning of Section 1296 of the United States Internal Revenue Code of
1966, and the Company is not likely to become a PFIC.

 

(xxix)       There are no transactions, arrangements or other relationships
between and/or among the Company, any of its affiliates and any unconsolidated
entity, including, but not limited to, any structured finance, special purpose
or limited purpose entity that could reasonably be expected to materially affect
the Company’s liquidity or the availability of or requirements for its capital
resources required to be described in the Time of Sale Disclosure Package and
the Prospectus which have not been described as required.

 

(xxx)       There are no outstanding loans, advances (except normal advances for
business expenses in the ordinary course of business) or guarantees of
indebtedness by the Company to or for the benefit of any of the officers or
directors of the Company or any of their respective family members, except as
disclosed in the Registration Statements or the Time of Sale Disclosure Package
and the Prospectus. All transactions by the Company with office holders or
control persons of the Company have been duly approved by the board of directors
of the Company, or duly appointed committees or officers thereof, if and to the
extent required under U.S. law.

 

(xxxi)       The Company and each of its subsidiaries carries, or is covered by,
insurance covering the Company’s, or any of its subsidiaries’, respective
businesses, assets, employees, officers and directors, in such amounts and
covering such risks as is adequate for the conduct of its business and the value
of such properties and assets and as is customary for companies engaged in
similar businesses in similar industries. The Company has no reason to believe
that it will not be able to renew its existing insurance coverage as and when
such coverage expires or to obtain similar coverage from similar insurers as may
be necessary to continue its business at a cost that would not have a Material
Adverse Effect. All policies of insurance owned by the Company are, to the
Company’s knowledge, in full force and effect and the Company is in compliance
with the terms of such policies. There are no claims by the Company or any of
its subsidiaries under any such policy as to which any insurer is denying
liability or defending under a reservation of rights clause and neither the
Company nor any such subsidiary has been refused any insurance coverage sought
or applied for. The Company has not received written notice from any insurer,
agent of such insurer or the broker of the Company that any material capital
improvements or any other material expenditures (other than premium payments)
are required or necessary to be made in order to continue such insurance. The
Company does not insure risk of loss through any captive insurance, risk
retention group, reciprocal group or by means of any fund or pool of assets
specifically set aside for contingent liabilities other than as described in the
Time of Sale Disclosure Package.

 

 14 

  

 

(xxxii)       There is (A) no significant unfair labor practice complaint
pending against the Company, nor to the knowledge of the Company, threatened
against it, before the National Labor Relations Board, any state or local labor
relation board or any foreign labor relations board, and no significant
grievance or significant arbitration proceeding arising out of or under any
collective bargaining agreement is so pending against the Company, or, to the
knowledge of the Company, threatened against it and (B) no labor dispute with
the employees of the Company exists or, to the Company’s knowledge, is imminent,
and the Company is not aware of any existing or imminent labor dispute by the
employees of any of its principal suppliers, manufacturers, customers or
contractors, that could reasonably be expected, singularly or in the aggregate,
to have a Material Adverse Effect. The Company is not aware that any key
employee or significant group of employees of the Company plans to terminate
employment with the Company.

 

(xxxiii)       No “prohibited transaction” (as defined in Section 406 of the
Employee Retirement Income Security Act of 1974, as amended, including the
regulations and published interpretations thereunder (“ERISA”), or Section 4975
of the Internal Revenue Code of 1986, as amended from time to time (the “Code”))
or “accumulated funding deficiency” (as defined in Section 302 of ERISA) or any
of the events set forth in Section 4043(b) of ERISA (other than events with
respect to which the thirty (30)-day notice requirement under Section 4043 of
ERISA has been waived) has occurred or could reasonably be expected to occur
with respect to any employee benefit plan of the Company which could, singularly
or in the aggregate, have a Material Adverse Effect. Each employee benefit plan
of the Company is in compliance in all material respects with applicable law,
including ERISA and the Code. The Company has not incurred and could not
reasonably be expected to incur liability under Title IV of ERISA with respect
to the termination of, or withdrawal from, any pension plan (as defined in
ERISA). Each pension plan for which the Company would have any liability that is
intended to be qualified under Section 401(a) of the Code is so qualified, and
nothing has occurred, whether by action or by failure to act, which could,
singularly or in the aggregate, cause the loss of such qualification.

 

(xxxiv)       No supplier, customer, distributor or sales agent of the Company
has notified the Company that it intends to discontinue or decrease the rate of
business done with the Company, except where such decrease is not reasonably
likely to result in a Material Adverse Effect.

 

(xxxv)       There are no claims, payments, issuances, arrangements or
understandings for services in the nature of a finder’s, consulting or
origination fee with respect to the introduction of the Company to the Placement
Agents or the sale of the Units hereunder or any other arrangements, agreements,
understandings, payments or issuances with respect to the Company that may
affect the Placement Agents’ compensation, as determined by FINRA.

 

 15 

  

 

(xxxvi)       Except as disclosed to the Placement Agents in writing, the
Company has not made any direct or indirect payments (in cash, securities or
otherwise) to (i) any person, as a finder’s fee, investing fee or otherwise, in
consideration of such person raising capital for the Company or introducing to
the Company persons who provided capital to the Company, (ii) any FINRA member,
or (iii) any person or entity that has any direct or indirect affiliation or
association with any FINRA member within the 12-month period prior to the date
on which the Registration Statement was filed with the Commission (“Filing
Date”) or thereafter.

 

(xxxvii)       To the knowledge of the Company, no (i) officer or director of
the Company or its subsidiaries, (ii) owner of 5% or more of the Company’s
unregistered securities or that of its subsidiaries or (iii) owner of any amount
of the Company’s unregistered securities acquired within the 180-day period
prior to the Filing Date, has any direct or indirect affiliation or association
with any FINRA member. The Company will advise the Placement Agents and the
Placement Agents’ counsel if it becomes aware that any officer, director or
stockholder of the Company or its subsidiaries is or becomes an affiliate or
associated person of a FINRA member participating in the offering of the Units.

 

(xxxviii)       None of the net proceeds of the offering will be paid by the
Company to any participating FINRA member or any affiliate or associate of any
participating FINRA member, except as specifically authorized herein.

 

(xxxix)       Other than the Placement Agent, the Company has not appointed or
granted any right to any person to act as an underwriter or financial advisor to
the Company with respect to the offer and sale of the Units.

 

(xl)       The Company is not a party to any contract, agreement or
understanding with any person that would give rise to a valid claim against the
Company or the Placement Agents for a brokerage commission, finder’s fee or like
payment in connection with the offering and sale of the Units or any transaction
contemplated by this Agreement, the Registration Statement, the Time of Sale
Disclosure Package or the Prospectus.

 

(xli)       If applicable, all of the information provided to the Placement
Agents or to counsel for the Placement Agents by the Company, its officers and
directors and the holders of any securities (debt or equity) or options to
acquire any securities of the Company in connection with letters, filings or
other supplemental information provided to FINRA pursuant to NASD Conduct rule
2710 or 2720 is true, correct and complete.

 

(b)       Any certificate signed by or on behalf of the Company and delivered to
the Placement Agents shall be deemed to be a representation and warranty by the
Company to the Placement Agents as to the matters covered thereby.

 

 16 

  

 

5.       Closing and Settlement. Subject to the terms and conditions hereof,
payment of the purchase price for, and delivery of, the Units (or their
constituent components) shall be made at one or more closings (each a “Closing”
and the date on which each Closing occurs, a “Closing Date”) at the offices of
the Representative (or at such other place as shall be agreed upon by the
Representative and the Company), the first such Closing to take place at 10:00
a.m., Pacific Daylight time, on February 21, 2017 (unless another time shall be
agreed to by the Representative and the Company). Payment of the purchase price
at each Closing shall be made by the Investors through the Representative’s
clearing firm, against delivery of the Shares (through the DWAC facilities of
the Depository Trust Company) and the Warrants, and such Shares and Warrants
shall be registered in such name or names and shall be in such denominations, as
the Placement Agent may request and as set forth in the applicable subscription
agreement executed by each Investor.

 

6.       Covenants.

 

(a)       The Company covenants and agrees with the Placement Agent as follows:

 

(i)       During the period beginning on the date hereof and ending on the later
of the Closing Date or such date as the Final Prospectus is no longer required
by law to be delivered in connection with sales by an underwriter or dealer (the
“Prospectus Delivery Period”), prior to amending or supplementing the
Registration Statement, including any Rule 462 Registration Statement, the Time
of Sale Disclosure Package or the Prospectus, the Company shall furnish to the
Placement Agents for review and comment a copy of each such proposed amendment
or supplement, and the Company shall not file any such proposed amendment or
supplement to which the Placement Agents reasonably object.

 

(ii)       From the date of this Agreement until the end of the Prospectus
Delivery Period, the Company shall promptly advise the Placement Agents in
writing (A) of the receipt of any comments of, or requests for additional or
supplemental information from, the Commission, (B) of the time and date of any
filing of any post-effective amendment to the Registration Statement or any
amendment or supplement to the Time of Sale Disclosure Package, the Prospectus
or any Issuer Free Writing Prospectus, (C) of the time and date that any
post-effective amendment to the Registration Statement becomes effective and (D)
of the issuance by the Commission of any stop order suspending the effectiveness
of the Registration Statement or of any order preventing or suspending its use
or the use of the Time of Sale Disclosure Package, the Prospectus or any Issuer
Free Writing Prospectus, or of any proceedings to remove, suspend or terminate
from listing or quotation the Common Stock from any securities exchange upon
which it is listed for trading or included or designated for quotation, or of
the threatening or initiation of any proceedings for any of such purposes. If
the Commission shall enter any such stop order at any time during the Prospectus
Delivery Period, the Company will use its reasonable efforts to obtain the
lifting of such order at the earliest possible moment. Additionally, the Company
agrees during the Prospectus Delivery Period that it shall comply with the
provisions of Rules 424(b), 430A and 430B, as applicable, under the Securities
Act and will use its reasonable efforts to confirm that any filings made by the
Company under Rule 424(b) or Rule 433 under the Securities Act were received in
a timely manner by the Commission (without reliance on Rule 424(b)(8) or 164(b)
of the Securities Act).

 

 17 

  

 

(iii)      (A) During the Prospectus Delivery Period, the Company will comply
with all requirements imposed upon it by the Securities Act, as now and
hereafter amended, and by the Rules and Regulations, as from time to time in
force, and by the Exchange Act, as now and hereafter amended, so far as
necessary to permit the continuance of sales of or dealings in the Units as
contemplated by the provisions hereof, the Time of Sale Disclosure Package, the
Registration Statement and the Prospectus. If, during the Prospectus Delivery
Period, any event occurs the result of which would cause the Prospectus (or if
the Prospectus is not yet available to prospective purchasers, the Time of Sale
Disclosure Package) to include an untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in the light of
the circumstances then existing, not misleading, or if during such period it is
necessary or appropriate in the opinion of the Company or its counsel or the
Placement Agents or their counsel to amend the Registration Statement or
supplement the Prospectus (or if the Prospectus is not yet available to
prospective purchasers, the Time of Sale Disclosure Package) to comply with the
Securities Act or to file under the Exchange Act any document that would be
deemed to be incorporated by reference in the Prospectus in order to comply with
the Securities Act or the Exchange Act, the Company will promptly notify the
Placement Agents, allow the Placement Agents the opportunity to provide
reasonable comments on such amendment, Prospectus supplement or document, and
will amend the Registration Statement or supplement the Prospectus (or if the
Prospectus is not yet available to prospective purchasers, the Time of Sale
Disclosure Package) or file such document (at the expense of the Company) so as
to correct such statement or omission or effect such compliance.

 

(B)       During the Prospectus Delivery Period, if at any time following the
issuance of an Issuer Free Writing Prospectus there occurred or occurs an event
or development as a result of which such Issuer Free Writing Prospectus
conflicted or would conflict with the information contained in the Registration
Statement or any Prospectus or included or would include, when taken together
with the Time of Sale Disclosure Package, an untrue statement of a material fact
or omitted or would omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances prevailing at that
subsequent time, not misleading, the Company will promptly notify the Placement
Agents and will promptly amend or supplement, at its own expense, such Issuer
Free Writing Prospectus to eliminate or correct such conflict, untrue statement
or omission.

 

(iv)       The Company shall take or cause to be taken all necessary action to
qualify the Units for sale under the securities laws of such jurisdictions as
the Representative reasonably designates and to continue such qualifications in
effect so long as required for the distribution of the Units, except that the
Company shall not be required in connection therewith to (A) qualify as a
foreign corporation or as a dealer in securities in any jurisdiction in which it
is not so qualified, (B) to execute a general consent to service of process in
any state, or (C) to subject itself to taxation in respect of doing business in
any jurisdiction in which it is not otherwise subject.

 

(v)       The Company will furnish to the Placement Agents and counsel for the
Placement Agents copies of the Registration Statement, each Prospectus, any
Issuer Free Writing Prospectus, and all amendments and supplements to such
documents, in each case promptly after they become available and in such
quantities as the Placement Agents may from time to time reasonably request.

 

 18 

  

 

(vi)       The Company, whether or not the transactions contemplated hereunder
are consummated or this Agreement is terminated, will make generally available
to its security holders as soon as practicable, but in any event not later than
15 months after the end of the Company’s current fiscal quarter, an earnings
statement (which need not be audited) covering a 12-month period that shall
satisfy the provisions of Section 11(a) of the Securities Act and Rule 158 of
the Rules and Regulations.

 

(vii)       The Company will pay or cause to be paid: (A) all expenses
(including transfer taxes allocated to the respective transferees) incurred by
the Company in connection with the delivery to the Placement Agents of the
Units, (B) all expenses and fees incurred by the Company (including, without
limitation, fees and expenses of the Company’s counsel) in connection with the
preparation, printing, filing, delivery, and shipping of the Registration
Statement (including the financial statements therein and all amendments,
schedules, and exhibits thereto), the Units, the Time of Sale Disclosure
Package, any Prospectus (including the Final Prospectus), any Issuer Free
Writing Prospectus and any amendment thereof or supplement thereto, (C) the fees
and expenses of any transfer agent or registrar of the Units, (D) NASDAQ listing
fees, if any, and (E) all other costs and expenses incurred by the Company
incident to the performance of its obligations hereunder that are not otherwise
specifically provided for herein. In addition, the Company will reimburse the
Placement Agents for (i) all reasonable filing fees and reasonable fees and
disbursements of the Placement Agents’ counsel incurred in connection with the
qualification of the Units for offering and sale by the Placement Agents or by
dealers under the securities or blue sky laws of the states and other
jurisdictions that the Representative shall designate and in connection with any
FINRA filing, and (ii) all reasonable out-of-pocket costs (including, but not
limited to, reasonable fees and disbursements of counsel which shall not exceed
$80,000, travel expenses, postage, facsimile and telephone charges) incurred by
the Placement Agents in connection with its investigation, preparing to market
and marketing the Units or in contemplation of performing its obligations
hereunder.

 

(viii)       The Company intends to apply the net proceeds from the sale of the
Units to be sold by it hereunder for the purposes set forth in the Time of Sale
Disclosure Package and in the Final Prospectus.

 

(ix)       The Company has not taken and will not take, directly or indirectly,
during the Prospectus Delivery Period, any action designed to or which might
reasonably be expected to cause or result in, or that has constituted, the
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Units. Furthermore, except pursuant to the
terms of outstanding options, warrants and convertible securities, the Company
will not issue or sell any Common Stock or other equity or equity-linked
securities (other than under existing stock option plans) during the Exclusive
Term at less than the Offering Price or equivalent.

 

 19 

  

 

(x)       The Company hereby agrees that, without the prior written consent of
the Representative, it will not, during the period ending ninety (90) days after
the date hereof (“Lock-Up Period”), (i) offer, pledge, issue, sell, contract to
sell, purchase, contract to purchase, lend, or otherwise transfer or dispose of,
directly or indirectly, any shares of Common Stock or any securities convertible
into or exercisable or exchangeable for Common Stock; or (ii) enter into any
swap or other arrangement that transfers to another, in whole or in part, any of
the economic consequences of ownership of the Common Stock, whether any such
transaction described in clause (i) or (ii) above is to be settled by delivery
of Common Stock or such other securities, in cash or otherwise; or (iii) file
any registration statement with the Commission relating to the offering of any
shares of Common Stock or any securities convertible into or exercisable or
exchangeable for Common Stock. The restrictions contained in the preceding
sentence shall not apply to (1) the Units to be sold hereunder, (2) the issuance
of Common Stock upon the exercise of convertible notes, options or warrants
disclosed as outstanding in the Registration Statement (excluding exhibits
thereto) or the Prospectus and the vesting of restricted stock awards or units,
and (3) the issuance of employee stock options not exercisable during the
Lock-Up Period and the grant, redemption or forfeiture of restricted stock
awards or restricted stock units pursuant to equity incentive plans described in
the Registration Statement (excluding exhibits thereto). Notwithstanding the
foregoing, if (x) the Company issues an earnings release or material news, or a
material event relating to the Company occurs, during the last 17 days of the
Lock-Up Period, or (y) prior to the expiration of the Lock-Up Period, the
Company announces that it will release earnings results during the 16-day period
beginning on the last day of the Lock-Up Period, the restrictions imposed by
this clause shall continue to apply until the expiration of the 18-day period
beginning on the issuance of the earnings release or the occurrence of the
material news or material event, unless the Representative waives such extension
in writing.

 

(b)       The Company represents and agrees that, unless it obtains the prior
written consent of the Representative, it will not make any offer relating to
the Units that would constitute an Issuer Free Writing Prospectus or that would
otherwise constitute a “free writing prospectus” (as defined in Rule 405 of the
Securities Act) required to be filed by the Company with the Commission or
retained by the Company under Rule 433 of the Securities Act; provided that the
prior written consent of the Representative shall be deemed to have been given
in respect of the free writing prospectus included in Schedule C. Any such free
writing prospectus consented to by the Representative is hereinafter referred to
as a “Permitted Free Writing Prospectus.” The Company represents that it has
treated or agrees that it will treat each Permitted Free Writing Prospectus as
an “issuer free writing prospectus,” as defined in Rule 433, and has complied or
will comply with the requirements of Rule 164 and 433 applicable to any
Permitted Free Writing Prospectus, including timely Commission filing where
required, legending and record-keeping.

 

7.       Conditions of the Placement Agent’s Obligations. The obligations of the
Placement Agent hereunder are subject to the accuracy, as of the date hereof and
at the applicable Closing Date (as if made at the Closing Date), of and
compliance with all representations, warranties and agreements of the Company
contained herein, the performance by the Company of its obligations hereunder
and the following additional conditions:

 

(a)       If filing of the Final Prospectus, or any amendment or supplement
thereto, is required under the Securities Act or the Rules and Regulations, the
Company shall have filed the Final Prospectus (or such amendment or supplement)
with the Commission in the manner and within the time period so required
(without reliance on Rule 424(b)(8) under the Securities Act); the Registration
Statement shall remain effective; no stop order suspending the effectiveness of
the Registration Statement or any part thereof, any Rule 462 Registration
Statement, or any amendment thereof, nor suspending or preventing the use of the
Time of Sale Disclosure Package or the Final Prospectus shall have been issued;
no proceedings for the issuance of such an order shall have been initiated or
threatened; any request of the Commission for additional information (to be
included in the Registration Statement, the Time of Sale Disclosure Package, the
Final Prospectus, or otherwise) shall have been complied with to the
Representative’s satisfaction.

 

 20 

  

 

(b)       The Placement Agent shall not have reasonably determined and advised
the Company that the Registration Statement, the Time of Sale Disclosure Package
or the Final Prospectus, or any amendment thereof or supplement thereto,
contains an untrue statement of fact which is material, or omits to state a fact
which is material and is required to be stated therein or necessary to make the
statements therein not misleading.

 

(c)       On the applicable Closing Date, there shall have been furnished to the
Placement Agent the opinion and negative assurance letters of counsel for the
Company, dated the applicable Closing Date and addressed to the Placement Agent,
in form and substance reasonably satisfactory to the Representative.

 

(d)       The Placement Agent shall have received a letter from PMB Helin
Donovan LLP, on the date hereof addressed to the Placement Agent, confirming
that they are independent public accountants within the meaning of the
Securities Act and are in compliance with the applicable requirements relating
to the qualifications of accountants under Rule 2-01 of Regulation S-X of the
Commission, and confirming, as of the date of each such letter (or, with respect
to matters involving changes or developments since the respective dates as of
which specified financial information is given in the Time of Sale Disclosure
Package, as of a date not more than five days prior to the date of such letter),
the conclusions and findings of said firm with respect to the financial
information, including any financial information contained in Exchange Act
Reports filed by the Company, and other matters required by the Representative
and a bringdown letter confirming the conclusions and findings of said firm on
the applicable Closing Date.

 

(e)       On the applicable Closing Date, there shall have been furnished to the
Placement Agents a certificate, dated the applicable Closing Date and addressed
to the Placement Agents, signed by the chief executive officer and the chief
financial officer of the Company, in their capacity as officers of the Company,
to the effect that:

 

(i)       The representations and warranties of the Company in this Agreement
are true and correct, in all material respects, as if made at and as of the
applicable Closing Date, and the Company has complied with all the agreements
and satisfied all the conditions on its part to be performed or satisfied at or
prior to the applicable Closing Date;

 

(ii)       No stop order or other order (A) suspending the effectiveness of the
Registration Statement or any part thereof or any amendment thereof, (B)
suspending the qualification of the Units for offering or sale, or (C)
suspending or preventing the use of the Time of Sale Disclosure Package or the
Final Prospectus has been issued, and no proceeding for that purpose has been
instituted or, to their Knowledge, is contemplated by the Commission or any
state or regulatory body; and

 

 21 

  

 

(iii)       There has been no occurrence of any event resulting or reasonably
likely to result in a Material Adverse Effect during the period from and after
the date of this Agreement and prior to the applicable Closing Date.

 

(f)       On the applicable Closing Date, there shall have been furnished to the
Placement Agent a certificate, dated the applicable Closing Date and addressed
to the Placement Agent, signed by the Company’s secretary including copies of
all resolutions of the Company’s Board of Directors or committees thereof
relating to the Registration Statement and the offer and sale of the Securities,
and the Company’s certificate of incorporation and by-laws as amended and in
effect on the applicable Closing Date.

 

(g)       The Common Stock shall be registered under the Exchange Act and shall
be listed on NASDAQ Capital Market, and the Company shall not have taken any
action designed to terminate, or likely to have the effect of terminating, the
registration of the Common Stock under the Exchange Act or delisting or
suspending from trading the Common Stock from NASDAQ Capital Market, nor, except
as disclosed in the Final Prospectus, shall the Company have received any
information suggesting that the Commission or NASDAQ is contemplating
terminating such registration or listing.

 

(h)       The Company shall have furnished to the Placement Agent and counsel
for the Placement Agent such additional documents, certificates and evidence as
the Placement Agent or its counsel may have reasonably requested.

 

If any condition specified in this Section 7 shall not have been fulfilled when
and as required to be fulfilled, this Agreement may be terminated by the
Placement Agent by notice to the Company at any time at or prior to the
applicable Closing Date and such termination shall be without liability of any
party to any other party, except that Section 1(b), Section 6(h), Section 8 and
Section 9 shall survive any such termination and remain in full force and
effect.

 

8.       Indemnification and Contribution.

 

(a)       The Company agrees to indemnify, defend and hold harmless the
Placement Agent, its affiliates, directors and officers and employees, and each
person, if any, who controls the Placement Agent within the meaning of Section
15 of the Securities Act or Section 20 of the Exchange Act, from and against any
losses, claims, damages or liabilities to which such Placement Agent or such
person may become subject, under the Securities Act or otherwise (including in
settlement of any litigation if such settlement is effected with the written
consent of the Company), insofar as such losses, claims, damages or liabilities
(or actions in respect thereof) arise out of or are based upon (i) an untrue
statement or alleged untrue statement of a material fact contained in the
Registration Statement, including the information deemed to be a part of the
Registration Statement at the time of effectiveness and at any subsequent time
pursuant to Rules 430A and 430B of the Rules and Regulations, the Time of Sale
Disclosure Package, the Final Prospectus, or any amendment or supplement thereto
(including any documents filed under the Exchange Act and deemed to be
incorporated by reference into the Registration Statement or the Final
Prospectus), or any Issuer Free Writing Prospectus, or arise out of or are based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading, (ii) in whole or
in part, any material inaccuracy in the representations and warranties of the
Company contained herein, or (iii) in whole or in part, any failure by the
Company to perform any of its material obligations hereunder or under law, and
will reimburse the Placement Agent for any legal or other expenses reasonably
incurred by it in connection with evaluating, investigating or defending against
such loss, claim, damage, liability or action; provided, however, that the
Company shall not be liable in any such case to the extent that any such loss,
claim, damage, liability or action (or any legal or other expense reasonably
incurred in connection with the evaluation, investigation or defense thereof)
arises out of or is based upon an untrue statement or alleged untrue statement
or omission or alleged omission made in the Registration Statement, the Time of
Sale Disclosure Package, the Final Prospectus, or any amendment or supplement
thereto or any Issuer Free Writing Prospectus, in reliance upon and in
conformity with written information furnished to the Company by the Placement
Agent specifically for use in the preparation thereof.

 

 22 

  

 

(b)       Each Placement Agent will severally and not jointly indemnify and hold
harmless the Company, its affiliates, directors, officers and employees, and
each person, if any, who controls the Company within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act, from and against any
losses, claims, damages or liabilities to which the Company may become subject,
under the Securities Act or otherwise (including in settlement of any
litigation, if such settlement is effected with the written consent of such
Placement Agent), insofar as such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon an untrue statement
or alleged untrue statement of a material fact contained in the Registration
Statement, the Time of Sale Disclosure Package, the Final Prospectus, or any
amendment or supplement thereto or any Issuer Free Writing Prospectus, or arise
out of or are based upon the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, and will reimburse the Company for any legal or other
expenses reasonably incurred by it in connection with evaluating, investigating
or defending against such loss, claim, damage, liability or action, in each case
to the extent, but only to the extent, that such untrue statement or alleged
untrue statement or omission or alleged omission was made in the Registration
Statement, the Time of Sale Disclosure Package, the Final Prospectus, or any
amendment or supplement thereto or any Issuer Free Writing Prospectus, in
reliance upon and in conformity with written information furnished to the
Company by such Placement Agent specifically for use in the preparation thereof,
and will reimburse the Company for any legal or other expenses reasonably
incurred by the Company in connection with defending against any such loss,
claim, damage, liability or action.

 

(c)       Promptly after receipt by an indemnified party under subsection (a) or
(b), above of notice of the commencement of any action, such indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party under such subsection, notify the indemnifying party in writing of the
commencement thereof; but the failure to notify the indemnifying party shall not
relieve the indemnifying party from any liability that it may have to any
indemnified party except to the extent such indemnifying party has been
materially prejudiced by such failure. In case any such action shall be brought
against any indemnified party, and it shall notify the indemnifying party of the
commencement thereof, the indemnifying party shall be entitled to participate
in, and, to the extent that it shall wish, jointly with any other indemnifying
party similarly notified, to assume the defense thereof, with counsel reasonably
satisfactory to such indemnified party, and after notice from the indemnifying
party to such indemnified party of the indemnifying party’s election so to
assume the defense thereof, the indemnifying party shall not be liable to such
indemnified party under such subsection for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation; provided, however, that if
(i) the indemnified party has reasonably concluded (based on advice of counsel)
that there may be legal defenses available to it or other indemnified parties
that are different from or in addition to those available to the indemnifying
party, (ii) a conflict or potential conflict exists (based on the reasonable
advice of counsel to the indemnified party) between the indemnified party and
the indemnifying party (in which case the indemnifying party will not have the
right to direct the defense of such action on behalf of the indemnified party),
or (iii) the indemnifying party has not in fact employed counsel reasonably
satisfactory to the indemnified party to assume the defense of such action
within a reasonable time after receiving notice of the commencement of the
action, the indemnified party shall have the right to employ a single counsel to
represent it in any claim in respect of which indemnity may be sought under
subsection (a) or (b) of this Section 8, in which event the reasonable and
documented fees and expenses of such separate counsel shall be borne by the
indemnifying party or parties and reimbursed to the indemnified party as
incurred.

 

 23 

  

 

The indemnifying party under this Section 8 shall not be liable for any
settlement of any proceeding effected without its written consent, but if
settled with such consent or if there be a final judgment for the plaintiff, the
indemnifying party agrees to indemnify the indemnified party against any loss,
claim, damage, liability or expense by reason of such settlement or judgment. No
indemnifying party shall, without the prior written consent of the indemnified
party, effect any settlement, compromise or consent to the entry of judgment in
any pending or threatened action, suit or proceeding in respect of which any
indemnified party is a party or could be named and indemnity was or would be
sought hereunder by such indemnified party, unless such settlement, compromise
or consent (a) includes an unconditional release of such indemnified party from
all liability for claims that are the subject matter of such action, suit or
proceeding and (b) does not include a statement as to or an admission of fault,
culpability or a failure to act by or on behalf of any indemnified party.

 

(d)       If the indemnification provided for in this Section 8 is unavailable
or insufficient to hold harmless an indemnified party under subsection (a) or
(b), above, then each indemnifying party shall contribute to the amount paid or
payable by such indemnified party as a result of the losses, claims, damages or
liabilities referred to in subsection (a) or (b) above, (i) in such proportion
as is appropriate to reflect the relative benefits received by the Company, on
the one hand, and each of the Placement Agents, on the other hand, from the
Offering of the Units or (ii) if the allocation provided by clause (i) above is
not permitted by applicable law, in such proportion as is appropriate to reflect
not only the relative benefits referred to in clause (i) above but also the
relative fault of the Company, on the one hand, and each of the Placement
Agents, on the other hand, in connection with the statements or omissions that
resulted in such losses, claims, damages or liabilities, as well as any other
relevant equitable considerations. The relative benefits received by the
Company, on the one hand, and each of the Placement Agents, on the other hand,
shall be deemed to be in the same proportion as the total net proceeds from the
Offering (before deducting expenses) received by the Company, and the total
placement agent fees received by the Placement Agents, in each case as set forth
on the cover page of the Final Prospectus, bear to the aggregate offering price
of the Units set forth on such cover. The relative fault shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company or the Placement Agents and the
parties’ relevant intent, knowledge, access to information and opportunity to
correct or prevent such untrue statement or omission. The Company and the
Placement Agents agree that it would not be just and equitable if contributions
pursuant to this subsection (d) were to be determined by pro rata allocation or
by any other method of allocation that does not take account of the equitable
considerations referred to in the first sentence of this subsection (d). The
amount paid by an indemnified party as a result of the losses, claims, damages
or liabilities referred to in the first sentence of this subsection (d) shall be
deemed to include any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending against any
action or claim that is the subject of this subsection (d). Notwithstanding the
provisions of this subsection (d), each Placement Agent shall not be required to
contribute any amount in excess of the amount of the Placement Agent’s fees
actually received from the Offering of the Units. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.

 

 24 

  

 

(e)       The obligations of the Company under this Section 8 shall be in
addition to any liability that the Company may otherwise have and the benefits
of such obligations shall extend, upon the same terms and conditions, to each
person, if any, who controls any Placement Agent within the meaning of Section
15 of the Securities Act or Section 20 of the Exchange Act; and the obligations
of the Placement Agents under this Section 8 shall be in addition to any
liability that the Placement Agents may otherwise have and the benefits of such
obligations shall extend, upon the same terms and conditions, to the Company,
and its officers, directors and each person who controls the Company within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act.

 

(f)       For purposes of this Agreement, each Placement Agent confirms, and the
Company acknowledges, that there is no information concerning any Placement
Agent furnished in writing to the Company by the Placement Agent specifically
for preparation of or inclusion in the Registration Statement, the Time of Sale
Disclosure Package or the Final Prospectus, other than the statements regarding
the Placement Agent set forth in the “Plan of Distribution” section of the Final
Prospectus and Time of Sale Disclosure Package, only insofar as such statement
relate to the Placement Agents’ compensation and expense reimbursement, the
activities the Placement Agents may undertake in connection with this Offering,
any prior relationships between the Company and the Placement Agents and the
amount of the Company’s securities held by the Placement Agents and its
affiliates.

 

9.       Representations and Agreements to Survive Delivery. All
representations, warranties, and agreements of the Company herein or in
certificates delivered pursuant hereto including, but not limited to, the
agreements of the Placement Agents and the Company contained in Section 1(b),
Section 6(h) and Section 8 hereof, shall remain operative and in full force and
effect regardless of any investigation made by or on behalf of the Placement
Agents or any controlling person thereof, or the Company or any of its officers,
directors, or controlling persons, and shall survive delivery of, and payment
for, the Units to and by the Placement Agents hereunder.

 

 25 

  

 

10.       Notices. Except as otherwise provided herein, all communications
hereunder shall be in writing and, if to the Placement Agents, shall be mailed,
delivered or emailed to Roth Capital Partners, LLC, 888 San Clemente Drive,
Newport Beach, CA 92660, Attention: Roth Equity Capital Markets, Email:
RothECM@roth.com, with a copy (which shall not constitute notice) to DLA Piper
LLP (US), 2000 University Avenue, East Palo Alto, CA 94301, Attention: Curtis L.
Mo, Email: Curtis.Mo@dlapiper.com; and if to the Company, shall be mailed,
delivered or emailed to it at 4699 Old Ironsides Drive, Suite 300, Santa Clara,
CA 95054, Email: crussell@unipixel.com or emalick@unipexel.com, Attention: Chief
Financial Officer, with a copy (which shall not constitute notice) to Crowell &
Moring LLP, 3 Embarcadero Center, 26th Floor, San Francisco, CA 94111, Email:
jselman@crowell.com, Attention: Jeffrey C. Selman; or in each case to such other
address as the person to be notified may have requested in writing. Any party to
this Agreement may change such address for notices by sending to the parties to
this Agreement written notice of a new address for such purpose.

 

11.       Persons Entitled to Benefit of Agreement. This Agreement shall inure
to the benefit of and be binding upon the parties hereto and their respective
successors and assigns and the controlling persons, officers and directors
referred to in Section 8. Nothing in this Agreement is intended or shall be
construed to give to any other person, firm or corporation any legal or
equitable remedy or claim under or in respect of this Agreement or any provision
herein contained. The term “successors and assigns” as herein used shall not
include any purchaser, as such purchaser, of any of the Units.

 

12.       Absence of Fiduciary Relationship. The Company acknowledges and agrees
that: (a) the Placement Agents have been retained solely to act as placement
agents in connection with the sale of the Units and that no fiduciary, advisory
or agency relationship between the Company and the Placement Agents have been
created in respect of any of the transactions contemplated by this Agreement,
irrespective of whether the Placement Agents have advised or is advising the
Company on other matters; (b) the price and other terms of the Units set forth
in this Agreement were established by the Placement Agent and the Investors
following discussions and arms-length negotiations and the Company is capable of
evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated by this Agreement; (c) it has been
advised that the Placement Agents and their affiliates are engaged in a broad
range of transactions that may involve interests that differ from those of the
Company and that the Placement Agents have no obligation to disclose such
interest and transactions to the Company by virtue of any fiduciary, advisory or
agency relationship; and (d) it has been advised that the Placement Agents are
acting, in respect of the transactions contemplated by this Agreement, solely
for the benefit of the Placement Agent, and not on behalf of the Company.

 

13.       No Limitations. Nothing in this Agreement shall be construed to limit
the ability of the Placement Agents or their affiliates to (a) trade in the
Company’s or any other company’s securities or publish research on the Company
or any other company, subject to applicable law, or (b) pursue or engage in
investment banking, financial advisory or other business relationships with
entities that may be engaged in or contemplate engaging in, or acquiring or
disposing of, businesses that are similar to or competitive with the business of
the Company.

 

 26 

  

 

14.       Amendments and Waivers. No supplement, modification or waiver of this
Agreement shall be binding unless executed in writing by the party to be bound
thereby. The failure of a party to exercise any right or remedy shall not be
deemed or constitute a waiver of such right or remedy in the future. No waiver
of any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provision hereof (regardless of whether similar), nor shall
any such waiver be deemed or constitute a continuing waiver unless otherwise
expressly provided.

 

15.       Partial Unenforceability; Engagement Agreement. The invalidity or
unenforceability of any section, paragraph, clause or provision of this
Agreement shall not affect the validity or enforceability of any other section,
paragraph, clause or provision.

 

16.       Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California.

 

17.       Submission to Jurisdiction. The Company irrevocably (a) submits to the
jurisdiction of any court of the State of California for the purpose of any
suit, action, or other proceeding arising out of this Agreement, or any of the
agreements or transactions contemplated by this Agreement, the Registration
Statement and the Prospectus (each a “Proceeding”), (b) agrees that all claims
in respect of any Proceeding may be heard and determined in any such court, (c)
waives, to the fullest extent permitted by law, any immunity from jurisdiction
of any such court or from any legal process therein, (d) agrees not to commence
any Proceeding other than in such courts, and (e) waives, to the fullest extent
permitted by law, any claim that such Proceeding is brought in an inconvenient
forum. EACH OF THE COMPANY (ON BEHALF OF ITSELF AND, TO THE FULLEST EXTENT
PERMITTED BY LAW, ON BEHALF OF ITS RESPECTIVE EQUITY HOLDERS AND CREDITORS)
HEREBY WAIVE[S] ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM
BASED UPON, ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, THE REGISTRATION STATEMENT, AND THE
PROSPECTUS.

 

18.       Counterparts. This Agreement may be executed and delivered (including
by facsimile transmission and electronic mail attaching a portable document file
(.pdf)) in one or more counterparts and, if executed and delivered in more than
one counterpart, the executed counterparts shall each be deemed to be an
original and all such counterparts shall together constitute one and the same
instrument.

  

 27 

  

 

Please sign and return to the Company the enclosed duplicates of this letter
whereupon this letter will become a binding agreement between the Company and
the Representative in accordance with its terms.

 

  Very truly yours,       UNI-PIXEL, INC.         By:     Name: Christine
Russell   Title: Chief Operating Officer

 

Confirmed as of the date first above-

mentioned:

 

ROTH CAPITAL PARTNERS, LLC         By:                                    Name:
    Title:    

 

[Signature Page to Placement Agency Agreement]

 

 

 

 

SCHEDULE A

 

Placement Agents

 

Roth Capital Partners, LLC   Ladenburg Thalmann   The Benchmark Company

 

 

 

 

SCHEDULE B

 

 

 

 

SCHEDULE C

 

None.

 

 

 

 